      Case 2:20-cv-00622-ESW Document 12 Filed 08/27/20 Page 1 of 2



 1   WO
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                               FOR THE DISTRICT OF ARIZONA
 8
 9   Samantha Elizabeth Bragg,                          No. CV-20-00622-PHX-ESW
10                  Plaintiff,                          REPORT AND
                                                        RECOMMENDATION
11   v.
12   Betsy DeVos,
13                  Defendant.
14
15   TO THE HONORABLE STEPHEN M. McNAMEE, SENIOR UNITED STATES
16   DISTRICT COURT JUDGE:
17          On January 27, 2020, Plaintiff filed a pro se Complaint, arising from a ten-day
18   suspension without pay to Plaintiff, after eight days of classroom instruction, for not
19   attending a ‘fitness for duty,’ eight-hour neuropsychiatric exam on September 18, 2013.
20   (Doc. 1). The case thereafter was transferred to the United States District Court for the
21   District of Arizona. (Doc. 3). The Plaintiff consented to Magistrate Judge jurisdiction.
22   (Doc. 10).    The Court screened the Plaintiff’s Complaint pursuant to 28 U.S.C. §
23   1915(e)(2). (Doc. 11). The Court found that the Plaintiff (i) had not satisfied the pleading
24   requirements of the Federal Rules of Civil Procedure and (ii) failed to state a cause of
25   action. (Id. at 1). The Court dismissed Plaintiff’s Complaint with permission to file a First
26   Amended Complaint no later than August 21, 2020. (Id. at 6). The Court further ordered
27   that “if Plaintiff does not file a First Amended Complaint by August 21, 2020, the Court
28   will dismiss this action with prejudice.” (Id.).
      Case 2:20-cv-00622-ESW Document 12 Filed 08/27/20 Page 2 of 2



 1          Plaintiff has failed to file a First Amended Complaint correcting the deficiencies
 2   noted by the Court in its screening order, and the time to do so has passed. As of the date
 3   of filing this Report and Recommendation, Plaintiff has not filed any First Amended
 4   Complaint as ordered. The Magistrate Judge will recommend that the Court dismiss
 5   Plaintiff’s Complaint with prejudice and instruct the Clerk of Court to terminate the file.
 6          For the reasons set forth herein,
 7          IT IS RECOMMENDED that the Court dismiss Plaintiff’s Complaint (Doc. 1)
 8   with prejudice and instruct the Clerk of Court to terminate the file.
 9          This recommendation is not an order that is immediately appealable to the Ninth
10   Circuit Court of Appeals. Any notice of appeal pursuant to Fed. R. App. P. 4(a) (1) should
11   not be filed until entry of the District Court’s judgment. The parties shall have fourteen
12   days from the date of service of a copy of this recommendation within which to file specific
13   written objections with the Court.     See 28 U.S.C. § 636(b)(1); Fed. R. Civ. P. 6, 72.
14   Thereafter, the parties have fourteen days within which to file a response to the objections.
15   Failure to file timely objections to the Magistrate Judge’s Report and Recommendation
16   may result in the acceptance of the Report and Recommendation by the District Court
17   without further review. See United States v. Reyna-Tapia, 328 F.3d 1114, 1121 (9th Cir.
18   2003). Failure to file timely objections to any factual determinations of the Magistrate
19   Judge may be considered a waiver of a party’s right to appellate review of the findings of
20   fact in an order or judgment entered pursuant to the Magistrate Judge’s recommendation.
21   See Fed. R. Civ. P. 72.
22          Dated this 27th day of August, 2020.
23
24
25                                                      Honorable Eileen S. Willett
26                                                      United States Magistrate Judge

27
28


                                                 -2-
